Citation Nr: 0801989	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  00-10 927	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability to include as secondary to the service-connected 
left knee and left ankle disabilities.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left hip 
disability to include as secondary to the service-connected 
left knee and left ankle disabilities.

3. Entitlement to service connection for a disability 
manifested by left-sided pain. 

4. Entitlement to a disability rating higher than 10 percent 
for muscle strain and tendonitis of the left knee.

REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1971 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2000, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In January 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge. The transcript of the hearing 
is in the record.

In December 2004, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In statements in January 2004 and in August 2006, the veteran 
raised a claim for increase for post-traumatic stress 
disorder and a claim for a total rating disability for 
compensation based on individual unemployability, which are 
referred to the RO for appropriate action.

Since the issuance of the supplemental statement of the case 
in May 2007, the veteran has submitted additional argument 
and evidence without a waiver of the right to have the 
additional evidence reviewed by the RO.  

As the additional evidence is duplicative of evidence already 
of record, it does not have a bearing on the appellate 
issues. For this reason, referral of the additional evidence 
to the RO for initial consideration is not warranted.  38 
C.F.R. § 20.1304(c).

The claim for increase muscle strain and tendonitis of the 
left knee is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. In a rating decision in December 1996, the RO denied the 
veteran's application to reopen the claim of service 
connection for a low back disability as secondary to the 
service-connected left knee and left ankle disabilities; 
after the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not timely 
file an appeal of the adverse determination. 

2. The additional evidence presented since the rating 
decision in December 1996 by the RO, in support of the 
veteran's application to reopen the claim of service 
connection for a low back disability, is either cumulative or 
redundant of evidence previously considered, or when 
considered by itself or with previous evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3. In a rating decision in December 1996, the RO denied the 
veteran's application to reopen the claim of service 
connection for a left hip disability as secondary to the 
service-connected left knee and left ankle disabilities; 
after the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not timely 
file an appeal of the adverse determination.




4. The additional evidence presented since the rating 
decision in December 1996 by the RO, in support of the 
veteran's application to reopen the claim of service 
connection for a left hip disability, is either cumulative or 
redundant of evidence previously considered, or when 
considered by itself or with previous evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

5. A disability manifested by left-sided pain is not 
currently shown.


CONCLUSIONS OF LAW

1. The rating decision in December 1996 by the RO, denying 
the veteran's application to reopen the claim of service 
connection for a low back disability as secondary to the 
service-connected left knee and left ankle disabilities, 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2007).

2. New and material evidence has not been presented to reopen 
the claim of service connection for a low back disability as 
secondary to the service-connected left knee and left ankle 
disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2002 &. Supp. 
2007); 38 C.F.R. § 3.156 (2001).

3. The rating decision in December 1996 by the RO, denying 
the veteran's application to reopen the claim of service 
connection for a left hip disability as secondary to the 
service-connected left knee and left ankle disabilities, 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2007).

4. New and material evidence has not been presented to reopen 
the claim of service connection for a left hip disability as 
secondary to the service-connected left knee and left ankle 
disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2002 &. Supp. 
2007); 38 C.F.R. § 3.156 (2001).

5. A disability manifested by left-sided pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002&. Supp. 2007); 38 C.F.R. § 3.303 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Post-adjudication VCAA notice was provided by the Board in 
its remand of December 2004 (a reasonable person could be 
expected to understand from the notice what was needed) and 
by the RO in a letter, dated in March 2006, and by the RO in 
the supplemental statement of the case, dated in May 2007.  

The veteran was notified that new and material evidence was 
needed to reopen the claims of service connection for a low 
back disability and for a left hip disability, namely, 
evidence, which was not repetitive or cumulative of evidence 
previously considered, and which pertained to the reason the 
claims were previously denied. The notice included the type 
of evidence needed to substantiate the underlying claims of 
secondary service connection, namely, evidence that the low 
back and left hip disabilities were caused or aggravated by 
service-connected disabilities.  

The notice included the type of evidence to substantiate the 
claim of service connection for left-sided pain, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service, as well as, the type of evidence needed to 
substantiate the claim of secondary service connection, 
namely, evidence that left-sided pain was caused or 
aggravated by service-connected disabilities. 

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims.  The notices included the 
general provisions for rating a disability and for the 
effective date of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, but the procedural defect was cured as after 
the RO provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

To the extent that notice of the degree of disability 
assignable and the provision for the effective date of the 
claims was not provided as to the claims to reopen and the 
claim of service connection, as the claims are denied, no 
disability rating or effective date can be awarded as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this content defect 
of the VCAA notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and VA records.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to the claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen the Claims of 
Service Connection for a Low Back and Left Hip Disabilities

The Rating Decision in December 1996 and Evidence Previously 
Considered.

In a December 1996 rating decision, the RO denied the 
veteran's application to reopen the claims for low back and 
left hip disabilities as secondary to the service-connected 
left knee and left ankle disabilities because there was no 
competent medical evidence of a link between the claimed low 
back and left hip disabilities and the service-connected 
disabilities.  After the veteran was notified of the rating 
decision of December 1996 decision and of his appellate 
rights, he did not appeal the rating decision, and by 
operation of law the rating decision by the RO became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision in 
December 1996, consisted of the veteran's statements and 
testimony in support of his claims, service medical records, 
including the report of separation examination, and VA and 
private medical records, covering the period from 1975 to 
1996.

The service medical records, to include the November 1973 
discharge examination, contained no complaint, finding, or 
history of a low back or left hip abnormality. 

After service, VA records, dated in May 1987, disclose that 
the veteran had a two year history of left-sided swelling and 
left buttock pain.  The pertinent finding was scoliosis at L5 
and S1 and degenerative changes. 

On VA examination in July 1987, the veteran complained of 
pain in the low back and left hip.  The veteran stated that 
he favored his left side in walking since he injured his left 
ankle in service in 1973.   X-rays of the low back revealed 
no abnormality.    

Private medical records disclose that in June 1989 the 
veteran injured his low back at work while lifting wall board 
and the initial impression was lumbar strain.  An X-ray of 
the hips appeared normal.  A week after the injury the 
veteran continued to have back pain and he started to have 
pain radiating to the left hip.  In September 1989, a MRI 
revealed a disc bulge at L5.  

On VA examination in June 1991, the veteran stated that he 
injured his back in June 1989 at work, which had nothing to 
do with his knee and ankle problems.  The veteran did state 
that he had left hip and left side pain in the area where he 
had two prior surgeries for repair of an inguinal hernia. 

VA records disclose that in June 1994 the veteran complained 
of left hip pain. 

On VA examination in May 1995, the veteran complained of 
chronic back and hip pain.  The examiner indicated that the 
veteran had a history of an on-the-job injury in the lower 
back, as well as a history of prior hernia surgery, as 
related to  complaints of pain in the left lower abdominal 
and groin area. 

On examination, there was limitation of motion.  X-rays of 
the lumbosacral spine revealed straightening of the lumbar 
spine that suggested muscle spasm.  X-rays of the left hip 
showed no significant bony or soft tissue abnormality. 

On VA examination in November 1996, the veteran reported 
injuring his back at work because his left knee gave out.  
Following an examination of the veteran and x-ray films, the 
examiner indicated that there was no objective evidence of 
organic pathology in the lumbar spine or hip.    

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

In August 1999, the veteran again claimed service connection 
for a low back and left hip disabilities.  Regardless of the 
RO's characterization of the claims, the Board is without 
jurisdiction to consider the substantive merits of the claims 
for service connection in the absence of a finding that new 
and material evidence has been presented.  The Board 
therefore must determine whether new and material evidence 
has been received to reopen the previously denied claims.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).



Application to Reopen

For claims filed prior to August 29, 2001, as was the 
application to reopen the claims in this case, the regulatory 
definition of new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented since the rating decision 
in December 1999, consists of additional private and VA 
records, as well as the veteran's testimony and statements.

Private medical records from 1990 to 1991 show treatment for 
a back injury incurred in June 1989 during a lifting incident 
while at work, along with complaints of pain in the low back 
and left leg.  The diagnosis was internal disc disruption at 
L4 with possible internal disc disruption at L5.  The veteran 
was advised to have surgery, but he decided against it.  

The VA records show continuing complaints of low back and 
left hip pain.  In June 1998, a MRI revealed degenerative 
disc disease with posterior bulging of the disc at L5-S1, 
believed to be transitional, being partially lumbarized.  
There was slight narrowing L5-S1 foramen, mild hypertrophic 
change of  the L5-S1, with no evidence of stenosis.   



On VA examination in September 1999, the veteran reported 
that in 1989 while at work his left knee gave way and caused 
his back to pop.  X-rays of the left hip showed no 
abnormalities.  X-rays of the lumbar spine revealed tiny 
osteophytes at L5-S1, which the examiner noted were seen in 
most patients his age.  No other abnormalities were noted.  
The examiner concluded that there was no objective evidence 
on physical or x-ray examination of organic pathology in the 
patient's left hip or lumbar spine.

During a chiropractic consult in November 2005, the veteran 
gave a history of an  injury to his ankle in service, which 
affected his knee.  He stated that after discharge from 
service his left knee gave out and caused him to fall and 
injure his back.  

In January 2007, the diagnosis was lumbar disc disease with 
radiculopathy with chronic low back pain.

As the claims were previously denied because there was no 
medical evidence of a link between complaints of pain of the 
back and left hip and the service-connected left knee and 
ankle disabilities, the additional medical evidence received 
since the December 1996 rating decision is not new and 
material evidence because it is cumulative, that is, it 
relates to a fact the RO had previously accepted as 
established in the rating decision of December 1996, that is, 
medical evidence that documents the veteran's complaints of 
pain in the left hip and back.  The medical evidence 
submitted following the December 1996 rating decision, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims, that is, it does not contain 
a medical opinion that either of the claimed back or left hip 
disabilities were related to an injury, disease, or event 
causing injury or disease of service origin or that the 
service-connected left knee and ankle disabilities caused or 
contributed to a condition of the back or left hip. 

The statements and testimony of the veteran to the extent he 
associated the back and left hip disabilities to the service-
connected left knee and ankle disabilities, are not new and 
material evidence because a lay person is not competent to 
offer an opinion that requires medical expertise, and 
consequently the statements do not constitute new and 
material evidence to reopen the claims, and therefore do not 
raise a reasonable possibility of substantiating the claims.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claims are not reopened.

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

A Disability Manifested by Left-Sided Pain

The veteran has been granted service connection for left knee 
and left ankle disabilities and is in receipt of a 10 percent 
disability rating for each.  The veteran has claimed service 
connection for a disability manifested by left-sided pain, 
separate from the service-connected left knee and ankle 
disabilities.  

The service medical records contain no complaint, finding, or 
history of a disability manifested by left-sided pain.  

After service, VA records in October 1977 disclose that left-
sided pain was attributed to an epigastric hernia, which was 
surgically repaired.

In August 1989, the veteran complained of left-sided pain 
related to the nonservice-connected back disability.  
In September 2001, it was noted that the veteran experienced 
left-sided pain when he stopped taking medication for stomach 
problems.  

In January 2004 hearing, the veteran stated that the left-
sided pain in the low back was due to arthritis. 

Although the veteran has complained of left-sided pain for 
many years, there is no evidence of a current left-sided 
disability apart from that associated with the 
service-connected left knee and ankle disabilities or the 
nonservice-connected low back or left hip disabilities or 
residuals of a hernia repair. 

Pain, alone, without a sufficient factual showing that the 
pain is derived from an in-service disease or injury is not a 
disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001)).  

In the absence of proof of any present disability, there is 
no valid claim of service connection for a condition 
manifested by left-sided pain.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

As there is no favorable evidence of current a disability 
manifested by left-sided pain, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
low back disability, secondary to the service-connected left 
knee and ankle disabilities, is denied.  As new and material 
evidence has not been presented, the application to reopen 
the claim of service connection for a chronic left hip 
disability, secondary to the service-connected left knee and 
ankle disabilities, is denied.

Service connection for a disability manifested by left-sided 
pain is denied.

REMAND 

On VA examination in November 2006, a MRI showed effusion.  
The examiner was unclear as to the cause of the effusion.    

Under the duty to assist, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
action.

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
examination to determine the current level 
of disability due to muscle strain and 
tendonitis of the left knee. The claims 
folder must be made available to the 
examiner for review.  The examiner is 
asked to express an opinion as to whether 
effusion, if present, or as shown by MRI 
in November 2006, is a manifestation of 
the service-connected disability or 
separate condition unrelated to the 
service-connected muscle strain and 
tendonitis of the left knee.  

3. After the development has been 
completed, adjudicate the claim for 
increase. If the benefit sought remains 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


